     Case 1:16-cv-07079-JGK-KNF Document 111 Filed 12/10/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
───────────────────────────────────
SANDRO MAYORAL-CLIMICO et al.,

                      Plaintiffs,
                                               16 Civ. 7079 (JGK)
          - against -
                                               ORDER
PAPA FRESH, INC. et al.,

                    Defendants.
───────────────────────────────────

JOHN G. KOELTL, District Judge:

     The Court has reviewed the Report and Recommendation of

Magistrate Judge Fox dated October 23, 2020. Docket No. 110.

Following an inquest on damages, the Magistrate Judge found that

the defendants were liable to the plaintiffs for the amounts

specified on page 15 of the Report and Recommendation. The

Magistrate Judge also found that the plaintiffs’ motion for

attorney’s fees should be granted in the amounts also specified on

page 15 of the Report and Recommendation.

     No objections have been filed to the Report and

Recommendation, and the time for any objections has passed. In any

event, the Court finds that the detailed Report and Recommendation

is well reasoned and correct and should be adopted. The Court

therefore adopts the Report and Recommendation. The Clerk is

directed to enter judgment in favor of the plaintiffs and against

the defendants in the amounts specified on page 15 of the Report
     Case 1:16-cv-07079-JGK-KNF Document 111 Filed 12/10/20 Page 2 of 2


and Recommendation. The Clerk is also directed to close all

pending motions and to close this case.

SO ORDERED.

Dated:    New York, New York
          December 10, 2020

                                         _____/s/ John G. Koeltl______
                                                John G. Koeltl
                                         United States District Judge




                                     2
